16 U.S. 272 (____)
3 Wheat. 272
CAMERON
v.
McROBERTS.
Supreme Court of United States.

*273 The cause was argued, at the last term, by M.D. Hardin, for the plaintiff, McRoberts; no counsel appearing for the defendant.
March 11th, 1818. At the present term of this court, it was ordered to be certified to the circuit court for the district of Kentucky as follows, viz:
CERTIFICATE.  This cause came on to be heard, on the statement of facts contained in the record, and on the questions on which the opinions of the judges of the circuit court were opposed, and which were, therefore, at the request of one of the parties, adjourned to this court, and was argued by counsel. On consideration whereof, this court doth order it to be certified to the circuit court of the United States for the district of Kentucky. 1st. That in this case, the court had not power over its decree, so as to set the same aside, on motion, after the expiration of the term in which it was rendered. 2d. Consequently, such power cannot be exercised after the lapse of five years. 3d. If a joint interest vested in Cameron and the other defendants, the court had no jurisdiction over the cause. If a distinct interest vested in Cameron, so that substantial justice (so far as he was interested) *could [*594 be done, without affecting the other defendants, the jurisdiction of the court might be exercised as to him alone.